Per Curiam,
The single question presented by this record is, whether the jurisdiction of the court of quarter sessions to lay out and open streets and alleys in the borough of West Chester under the general road law of June 13, 1836, was abrogated by the act of May 16, 1891, P. L. 75, entitled: “An act in relation to the laying out, opening, widening, straightening, extending or vacating streets and alleys, and the construction of bridges in the several municipalities of this commonwealth,” etc.
After a careful consideration of the subject, and for reasons which are entirely satisfactory, the learned judge of the court below came to the conclusion “ that the act of 1891 merely provides an additional method for the opening of streets and alleys in municipalities, and does not by implication repeal the provisions of the act of June 13, 1836, P. L. 551, relating to the same ” subject. The logical result of this conclusion was the decree dismissing exceptions to the report of the viewers and confirming their report.
All that is necessary to be said on the controlling question in the case will be found in the clear and able opinion of the learned judge of the quarter sessions; and on that we affirm the decree.